Citation Nr: 1048067	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected recurrent 
low back strain.

2.  Entitlement to an increased evaluation for service-connected 
recurrent low back strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 
1989.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
This case was remanded by the Board in November 2008 for 
additional development.

The issue of entitlement to an increased evaluation for service-
connected recurrent low back strain, currently evaluated as 10 
percent disabling, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record shows that the 
Veteran has a current diagnosis of a bilateral leg disorder which 
is related to a service-connected disability.


CONCLUSION OF LAW

A bilateral leg disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for a bilateral leg disorder as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a July 1987 service treatment report, the Veteran complained 
of low back pain for the previous five days, with occasional pain 
down the anterior thighs, bilaterally.  On physical examination, 
there was tenderness to palpation along the left paraspinous 
muscles in the lumbosacral area and at the right gluteal muscles.  
The assessment was acute low back pain with mild paraspinous 
spasm.

In an April 1988 service treatment report, the Veteran complained 
of low back pain for the previous day with a history of back pain 
for more than one year.  The Veteran was referred for a separate 
evaluation.  In the separate evaluation, the Veteran reported an 
onset of severe low back pain approximately a year before, 
associated with radiation down the bilateral legs.  He reported 
that he woke up that morning with moderate low back pain and 
bilateral radiation into the gluteal area and down the anterior 
thigh.  After physical examination, the assessment was acute low 
back pain.

After separation from military service, in a November 1989 VA 
medical examination report, the Veteran complained of low back 
pain which occasionally radiated into the thigh, with additional 
periodic numbness on the lateral aspect of the left foot.  After 
physical examination, the diagnosis was lumbosacral strain.

In a March 1992 VA medical examination report, the Veteran 
complained of dorsolumbar spine pain with occasional radiation to 
the thighs.  After physical examination, the diagnosis was 
residual injury of the dorsolumbar spine.

In an August 2004 private medical report, the Veteran complained 
of numbness in the inner thighs.  After x-ray examination, the 
impression was lumbar spine disease.

In an April 2006 private medical report, the Veteran complained 
of back pain with intermittent radiating pain down the bilateral 
medial thighs.  He also reported numbness in the medial thighs 
that did not go below the knees.  After physical examination, the 
impression was lumbar degenerative disc disease with 
radiculopathy.  The plan stated that a magnetic resonance imaging 
(MRI) of the Veteran's lumbar spine should be obtained "due to 
ongoing radicular symptoms."

An April 2006 private MRI examination was provided for constant 
low back pain with numbness and tingling in both legs, worse on 
the right.  After MRI examination, the impression was central 
right L5-S1 disc protrusion stenosis of the right lateral recess 
and broad L4-L5 disc bulge with central right protraction causing 
severe stenosis of the right lateral recess and lesser stenosis 
of the left lateral recess.

An April 2006 letter from a private physician opined that the 
Veteran's "complaints of pain in the legs is likely directly 
related to his diagnosis of lumbar degenerative dis[c] disease."

In a June 2006 VA spine examination report, the Veteran 
complained of low back pain with radiation into the bilateral 
legs, including occasional numbness, tingling, and paresthesias.  
After physical examination, the diagnosis was lumbosacral strain 
with lumbar degenerative disc disease.

The preponderance of the evidence of record shows that the 
Veteran has a current diagnosis of a bilateral leg disorder which 
is related to a service-connected disability.  The medical 
evidence of record shows that the Veteran has consistently 
reported bilateral pain, numbness, and tingling from his period 
of active military service to the present.  While many of these 
medical reports do not include physical findings of 
radiculopathy, the Veteran's statements are competent and 
credible evidence that he experienced these leg symptoms.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009); Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007).  In addition, the only 
medical evidence of record which discusses the etiology of the 
Veteran's bilateral leg disorder is the April 2006 letter from a 
private physician.  That letter stated that the Veteran's 
bilateral leg disorder was "likely directly related" to his 
service-connected back disability.  This medical opinion was 
provided after both physical and MRI examinations, and there is 
no medical evidence of record which contradicts the etiological 
opinion provided. 

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran has a current diagnosis of a bilateral leg 
disorder which is related to a service-connected disability.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service 
connection for a bilateral leg disorder is warranted.


ORDER

Service connection for a bilateral leg disorder, as secondary to 
service-connected recurrent low back strain, is granted.


REMAND

In regard to the claim for an increased evaluation for service-
connected recurrent low back strain, VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  This duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too old 
for an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his service-connected recurrent low back strain in 
June 2006, over 4 years ago.  On examination, that report found 
that the Veteran had "very minimal" pain.  However, in a May 
2010 statement, the Veteran reported that he experienced daily 
pain which made it hard to get up and sleep.  He reported that he 
did not "know how much longer [he could] keep going."  This 
statement is not consistent with "very minimal" pain and is 
evidence of an increase in symptomatology since June 2006.  In 
addition, in a November 2010 informal hearing presentation, the 
Veteran's representative specifically requested that the Veteran 
be provided with a new medical examination, as the June 2006 
examination was now too old.  Accordingly, there is evidence of 
record that the Veteran's service-connected low back strain has 
increased in severity since the June 2006 examination.  The Board 
therefore concludes that an additional VA examination is needed 
to provide a current picture of the service-connected low back 
strain at issue on appeal.  38 C.F.R. § 3.327 (2010).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
recurrent low back strain.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the lumbosacral spine.  The 
orthopedic examiner must conduct range of 
motion studies on the lumbosacral spine, 
to specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must first record the range of 
motion observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the orthopedic 
examiner must indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the Veteran's complaints 
and medical history, the orthopedic 
examiner must render an opinion as to the 
extent to which the Veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence or 
absence of muscle atrophy and/or the 
presence or absence of changes in the skin 
indicative of disuse due to the service-
connected back disorder.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


